Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Makimizu et al. (WO-2015087549-A1, see English equivalent US-20160304982-A1 unless otherwise noted, hereinafter Makimizu) and in further view of Fonstein (Pub. Aug. 14, 2015; Advanced High Strength Sheet Steels; hereinafter Fonstein).
Regarding claim 1, Makimizu teaches a method for producing high-strength galvannealed steel sheets with excellent workability and fatigue resistance using Si-containing high-strength steel sheets as base steel ([0001]).
Makimizu further teaches:

    PNG
    media_image1.png
    491
    474
    media_image1.png
    Greyscale
.
Makimizu differs from the instant claim:
“first half of the oxidizing treatment” is stated in Makimizu as an upstream stage ([0029])

“second half of the oxidizing treatment” is stated in Makimizu as a downstream stage ([0029])

“heating zone for the reduction annealing” is stated in Makimizu as a reducing annealing at an upper portion ([0032])

“soaking zone for the reduction annealing” is stated in Makimizu as a reducing annealing at a lower portion ([0032])

at a heating rate of 0.10C/sec or more 
	

Fonstein teaches common features and processing of advanced high strength steel sheets well known in the art, and describes that in continuous annealing/coating lines in particular typical thermal cycles of continuous hot-galvanizing lines (page 19-21). Fonstein further teaches timing parameters are defined by the length of the corresponding heated sections “zones” and the line speed with the latter depending on steel strip thickness (page 20, line 2-4) with different heating rates of coating lines from 10 °C/s, if radiant tubes are used, up to 50 °C/s when initial heating is boosted by direct fire furnaces (page 20, ¶2). 
Combing Makimizu with Fonstein would yield a heating zone for the reduction annealing with at a heating rate of 10 °C/sec to 50 °C/sec which overlaps the claim limitation of a heating rate of 0.10C/sec or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
It would have been obvious to one of ordinary skill in the art at the date of filing to use heating rates of 10-50 °C/sec for improving line speed.  There would have been a reasonable expectation of the process of Makimizu having the desired line speed with the appropriate selected heating rates in the heating zone for the reduction annealing. Additionally, it would have been obvious to have used the prior art production line of Fonstein to make the AHSS of Makimizu by combining known elements of the prior art to yield predictable results.  
 wherein soaking in a soaking zone for the reduction annealing is performed with a temperature variation of within ±20°C for 10 seconds to 300 seconds 

Makimizu further teaches reduced annealing to achieve enhancements in mechanical characteristics, it is preferable that the steel sheet be held at a temperature of 650 to 900 °C for 10 to 600 seconds ([0074]-[0075]).
This holding time range overlaps the claim range of 10 seconds to 300 seconds.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation MPEP § 2144.05 (II).
Therefore, it would have been obvious to one ordinarily skilled art at the date of filing to have kept the temperature variation held near a temperature during the reduced annealing lower potion “soaking zone” to 20°C to achieve excellent enhancements in mechanical characteristics individual sheets by controlling temperature variation during reduced annealing in a soaking zone.
soaking in a soaking zone with an H2O concentration of 10 vol.ppm or more and 1000 vol.ppm 
2O concentration between at an upper portion and at a lower portion of a furnace during reduction annealing is not more than 2000 ppm by volume ([0032]). Makimizu teaches a H2O concentration ranging from 500 ppm to 5000 ppm in the upper portion ([0029]). Examiner notes a possible H2O concentration ranging of 0 ppm to 3000 ppm which encompasses the H2O volume the instant limitation.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
	Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP § 2144.05 (II).
Regarding claim 2, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches H2O concentration has a distribution in the reducing annealing furnace depending on the furnace structure, and generally tends to be higher at an upper portion ”heating zone” of the furnace and to be lower at a lower portion “soaking zone” of the furnace ([0072]) which reads on the claim limitation of wherein a relationship (the H20 concentration in the heating zone) > (the H20 concentration in the soaking zone) is satisfied 
	Regarding claim 3, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches H2O concentration at a reducing annealing upper portion ([0032]) can have a H2O concentration of 500 vol.ppm or more and 5000 vol.ppm or less ([0029]). Makimizu further teaches H2O concentration at the reducing annealing step can differ between at an upper portion ”heating zone” and at a lower portion “soaking zone”  of a furnace is not more than 2000 ppm by volume ([0032]) which encompasses the claim limitation of wherein the H2O concentration in the heating zone is more than 1000 vol.ppm and 5000 vol.ppm or less, and the H2O concentration in the soaking zone is 10 vol.ppm or more and less than 500 vol.ppm 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP § 2144.05 (II). 
Regarding claim 4, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches the oxidation treatment is performed in a direct-fired furnace (DFF) or a non-oxidation furnace (NOF) where in the air ratio in the upstream stage ”first half” is 1.0 to less than 1.3 and wherein the air ratio in the downstream stage ”second half” is 0.7 to less than 0.9 ([0031]) which fully meets the claim limitation of wherein the oxidizing treatment is performed by using a direct fired furnace (DFF) or a non-oxidation furnace (NOF), wherein the first half of the oxidizing treatment is performed with an air ratio of 1.0 or more and less than 1.3 and wherein the second half of the oxidizing treatment is performed with an air ratio of 0.7 or more and less than 0.9.
Regarding claim 5, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches during the reducing annealing, the difference in H2O concentration between at an upper portion and at a lower portion of a furnace is not more than 2000 ppm by volume ([0032]) which fully meets the claim limitation of wherein a difference in H2O concentration between upper and lower parts of a furnace in the heating zone for the reduction annealing is 2000 vol.ppm or less. 
claim 6, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches the hot galvanizing treatment is performed in a hot galvanizing bath having a chemical composition including Al in an effective concentration of 0.095 to 0.115 mass % with the balance being Zn and inevitable impurities ([0033]) which in within the claim limitation of wherein the galvanizing treatment is performed in a galvanizing bath having a chemical composition having an effective Al concentration in the bath of 0.095 mass% to 0.175 mass% and is the same as the claim limitation of with the balance being Zn and inevitable impurities
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 7, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches the hot galvanizing treatment is performed in a hot galvanizing bath having a chemical composition including Al in an effective concentration of 0.095 to 0.115 mass %, the balance being Zn and inevitable impurities ([0033]) and the alloying treatment including treating the steel sheet at a temperature T (° C.) satisfying the following relation for 10 to 60 seconds ([0029]): −50log([H2O])+650 <T<−40log([H2O])+680 wherein 2O])+660 < T < -40log([H2O])+690.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 8, Makimizu and Fonstein teach all of the limitations as set forth above in claim 1. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 
Regarding claim 9, Makimizu and Fonstein teach all of the limitations as set forth above in claim 2. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim limitation of wherein the chemical composition further contains, by mass%, one, two, or more of Al: 0.01% to 0.1%, Mo: 0.05% to 1.0%, Nb: 0.005% to 0.05%, Ti: 0.005% to 0.05%, Cu: 0.05% to 1.0%, Ni: 0.05% to 1.0%, Cr: 0.01% to 0.8%, B: 0.0005% to 0.005%, Sb: 0.001% to 0.10%, and Sn: 0.001% to 0.10%. 
claim 10, Makimizu and Fonstein teach all of the limitations as set forth above in claim 3. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim limitation of wherein the chemical composition further contains, by mass%, one, two, or more of Al: 0.01% to 0.1%, Mo: 0.05% to 1.0%, Nb: 0.005% to 0.05%, Ti: 0.005% to 0.05%, Cu: 0.05% to 1.0%, Ni: 0.05% to 1.0%, Cr: 0.01% to 0.8%, B: 0.0005% to 0.005%, Sb: 0.001% to 0.10%, and Sn: 0.001% to 0.10%. 
Regarding claim 11, Makimizu and Fonstein teach all of the limitations as set forth above in claim 4. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim limitation of wherein the chemical composition further contains, by mass%, one, two, or more of Al: 0.01% to 0.1%, 
Regarding claim 12, Makimizu and Fonstein teach all of the limitations as set forth above in claim 5. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim limitation of wherein the chemical composition further contains, by mass%, one, two, or more of Al: 0.01% to 0.1%, Mo: 0.05% to 1.0%, Nb: 0.005% to 0.05%, Ti: 0.005% to 0.05%, Cu: 0.05% to 1.0%, Ni: 0.05% to 1.0%, Cr: 0.01% to 0.8%, B: 0.0005% to 0.005%, Sb: 0.001% to 0.10%, and Sn: 0.001% to 0.10%. 
Regarding claim 13, Makimizu and Fonstein teach all of the limitations as set forth above in claim 6. Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim limitation of wherein the chemical composition further contains, by mass%, one, two, or more of Al: 0.01% to 0.1%, Mo: 0.05% to 1.0%, Nb: 0.005% to 0.05%, Ti: 0.005% to 0.05%, Cu: 0.05% to 1.0%, Ni: 0.05% to 1.0%, Cr: 0.01% to 0.8%, B: 0.0005% to 0.005%, Sb: 0.001% to 0.10%, and Sn: 0.001% to 0.10%. 
Regarding claim 14, Makimizu and Fonstein teach all of the limitations as set forth above in claim 7. Makimizu further teaches to control the balance between strength and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10138530 in view of Fonstein. 

The present claims require a method for producing a galvanized steel sheet comprising a steel sheet composition treated with an oxidizing treatment, a reduction annealing step, and a galvanizing treatment. The claims of U.S. Patent No. 10138530 are silent to a heating rate of 0.10C/sec or more in a heating zone for the reduction annealing during the reduction annealing claimed in instant claim 1 which is taught by Fonstein with an overlapping heating rate 10-50 °C/sec (page 20, ¶2). The claims of U.S. Patent No. 10138530 with teaching of Fonstein meet all the limitations of the present claims.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 16 of copending Application No. 16/083,678. Although the claims at issue are not identical, they are not patentably distinct from each other because application 16/343,831 teaches an identical composition and method with a variation of the temperature formula range in the soaking zone during the reduction-annealing which overlaps with claimed invention as currently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono et al. (US-20120037281-A1) contains a method for manufacturing a high strength galvanized steel sheet containing Sb and Sn.
Makimizu et al. (US-20160102379-A1) contains a similar method for manufacturing a high strength galvanized steel sheet containing an oxidation treatment and reduction annealing with a heating rate of 8° C./sec and 20° C./sec, respectively.
Miyata et al. (US-20140174608-A1) contains a similar method for manufacturing a high strength galvanized steel sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734